Citation Nr: 0611851	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  94-39 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), or other acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from February 1952 to 
October 1954.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) San Juan, Puerto 
Rico.  During the pendency of the veteran's appeal, 
jurisdiction of his case was transferred to the VA RO in St. 
Petersburg, Florida, from where the case now originates.

In March 1997 and December 2000, the Board remanded this case 
for additional development.  During the continued review of 
this case, the Board determined even further development was 
necessary pursuant to regulations then in effect.  See 38 
C.F.R. § 19.9 (2002). That authority subsequently was altered 
significantly by the U.S. Court of Appeals For The Federal 
Circuit decision of Disabled American Veterans (DAV), et al 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In compliance with DAV, in August 2003, the Board 
again remanded the veteran's case to the RO for review and 
consideration of the additional evidence developed by the 
Board.  In a June 2004 decision, the Board denied the 
veteran's claim for service connection for PTSD or other 
acquired psychiatric disorder.

The veteran appealed the Board's June 2004 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant, averring that remand was 
required due the Board's failure in its reasons and bases to 
discuss whether the veteran was entitled to service 
connection for another acquired psychiatric disorder and to 
clarify how it weighed the evidence in arriving at its 
determination.  In an Order of January August 2005, the CAVC 
vacated the Board's decision and remanded the matter, 
pursuant to the parties' joint remand.  A copy of the CAVC's 
Order in this matter has been placed in the claims file.




FINDINGS OF FACT

1. The evidence of record shows the veteran most likely to 
have served in a unit that encountered hostile fire from 
enemy forces during his active military service, and that the 
veteran was actively involved in a direct support role of the 
unit's combat operations.

2. The veteran's claimed in-service stressors are confirmed.

3. The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has PTSD, or that any other currently diagnosed psychiatric 
disorder is related to his period of active military service 
or event or occurrence therein.  A psychosis was not 
clinically demonstrated within 1 year following separation 
from service.


CONCLUSION OF LAW

Neither post-traumatic stress disorder nor other acquired 
psychiatric disorder was incurred during active military 
service.  A psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering both the decision of the CAVC in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In Pelegrini, the CAVC held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The CAVC acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's service connection claim is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In an October 2002 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
June 1993 statement of the case (SOC) and May 1994, May 1995, 
May and September 2000, February and October 2003, and 
February 2004 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore conclude that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish service connection for PTSD or other 
acquired psychiatric disorder.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
February 2003 SSOC contained the new duty-to-assist 
regulations codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.	Factual Background

The veteran's service medical records are entirely negative 
for complaints or diagnosis of, or treatment for, a 
psychiatric disorder.  A July 1953 Report of Medical 
Examination for military confinement is not referable to a 
psychiatric abnormality.  On a Report of Medical History 
completed in October 1954 when he was examined for separation 
from service, the veteran assessed his health as poor and 
checked "no" to having difficulty sleeping, depression, and 
nervous trouble of any sort.  The October 1954 separation 
examination report is not referable to a psychiatric 
abnormality.  Further, the examiner noted multiple unrelated 
complaints, none of which were supported by clinical 
evidence.

Post service, VA and non VA medical records and examination 
reports, dated from 1971 to 2006, reflect the veteran's 
medical care for a psychiatric disorder variously diagnosed 
as depression, schizophrenia, and PTSD, that was treated with 
in and outpatient psychotherapy and prescribed medication.  

In a March 1971 letter, G.S., M.D., said that he examined the 
veteran who reported his unjust imprisonment in service and 
that he had suffered nervous symptomatology since then.  The 
diagnosis was the presence of a nervous condition.

An April 1971 VA psychiatric examination report includes the 
veteran's complaints of nervousness that started after 
discharge and recently worsened.  The diagnosis was anxiety 
neurosis with depressive features.

A June 1972 statement from a therapist at a mental health 
clinic reflects the veteran's treatment since October 1971 
and his diagnosis of schizophrenia with paranoid trends that 
was treated with psychotherapy and prescribed medication.

A September 1973 VA psychiatric examination report reflects a 
diagnosis of anxiety neurosis with marked depressive 
features.

According to a March 1973 psychiatric evaluation prepared by 
R.A.S., M.D., the veteran was diagnosed with chronic 
schizophrenic reaction that was moderately severe.

In a May 1973 signed statement, E.R.E., M.D., said he 
initially saw the veteran in January 1955, and diagnosed 
chronic schizophrenic reaction.  Upon current examination, 
the veteran's current diagnosis was schizophrenia, chronic 
undifferentiated type.

VA hospitalized the veteran from December 1973 to January 
1974 for treatment of a disorder diagnosed as schizophrenia, 
schizo-affective type.  It was noted that his symptoms at 
admission included depression with suicidal ideation, 
auditory and visual hallucinations, anxiety, confusion, 
impaired memory and orientation, and withdrawal.

In December 1991, the RO received the veteran's claim for 
service connection for PTSD.  In support of his claim, he 
submitted an October 1991 private psychiatric report from 
R.C.G., M.D.  Dr. G. diagnosed the veteran, who was 65 years 
old, with PTSD and non-differentiated chronic schizophrenic 
reaction.  Dr. G. based the diagnosis on the veteran's report 
of seeing many companions killed during his service during 
the Korean Conflict and his duty of collecting the bodies of 
those killed in action.  The veteran's other stressor was an 
unjust conviction by court-martial for refusing to fight and 
desertion.  He was confined for several months.  The veteran 
reported flashbacks and nightmares related to these events.  
He suppressed them over the years but news reports of the 
Persian Gulf War brought them to the surface.  Dr. G. opined 
that the veteran developed a late PTSD.

In March 1992, the veteran underwent VA examination for PTSD.  
The examination report reflects that the veteran offered no 
details as concerns his condition and the examiner relied on 
the veteran's wife.  The examiner ordered hospitalization for 
observation and evaluation purposes due to the veteran's 
prior psychiatric evaluations.  The Axis I diagnoses were 
depression, not otherwise specified, and PTSD.

Results of a February 1993 VA neuropsychological examination 
reflects that the veteran reported nightmares.  The examiner 
observed that the veteran exhibited progressive symptoms of 
mental deterioration and ordered diagnostic tests to rule out 
dementia versus pseudomentia.  He deemed the veteran 
incompetent to handle VA funds.  The diagnostic tests were 
aborted due to the veteran's mental state and attitude, and 
the results were deemed to lack internal consistency.  The 
report reflects that the veteran did not appear cooperative, 
and that the results were more suggestive of emotional 
psychopathology (major depression) than of cerebral 
pathology.  

During his August 1993 personal hearing at the RO, the 
veteran testified that his hospitalization from March to 
April 1992 was due to his flashbacks regarding Korea, that 
primarily were of his removing dead bodies, and of prison 
guards pointing rifles and pushing them around.  The veteran 
related that he was isolated in a small cell for eight to ten 
months.  See Transcript (T), pages 5-10.  The veteran's 
representative asserted that the prior VA examinations were 
in conflict, so more weight should be given to the veteran's 
private provider, and he requested a two- psychiatrist board.  
See T., pp. 24-26.

In January 1994 the veteran underwent VA examination 
performed by a board of two psychiatrists.  This two-
psychiatrist examination board report reflects that the 
examiners noted that the veteran was difficult to explore due 
to "a strong voluntary component."  The veteran reported that 
he did not remember things.  The examiners observed that a 
strong voluntary component was felt and, at times, the 
veteran was contradictory.  A selective memory was observed, 
and the veteran did not report any specific detail about his 
experiences in Korea.  The examiners rendered an Axis I 
diagnosis of anxiety disorder not otherwise specified with 
depression and histrionic features.

A July 1998 VA PTSD examination report reflects that the 
veteran reported that his symptoms began in service as a 
result of his duty of having to pick up wounded and killed 
soldiers.  He reported that his recall of these events and 
nightmares caused him to become increasingly isolated and 
depressed.  The examiner said he reviewed the claims file and 
diagnosed PTSD.

In an October 2002 signed statement, the veteran said he was 
a medical aid in service and his stressful events included 
picking up many dead and wounded soldiers.  He said he was 
also wrongfully incarcerated from December 1952 to August 
1953 while attached to the 65th Infantry Regiment.

A December 2002 Report of the U.S. Army and Joint Services 
Records Research Center (JSRRC) (previously U.S. Army Armed 
Services Center for Unit Records Research (CURR)) is to the 
effect that the General Court Martial Order of the veteran 
reflects that he was assigned to the Medical Company, 65th 
Infantry Regiment, as a litter bearer.  While with a patrol 
in November 1952, he willfully disobeyed an order of a 
superior to "move forward towards the objective," and that 
the veteran deserted and remained absent in desertion until 
elements of his patrol returned from the patrol.  The veteran 
was confined prior to trial, convicted, and sentenced to a 
dishonorable discharge and confinement for one year.

The claim file also contains a copy of a Historic Review on 
the 65th Infantry by the Department of the Army's Center of 
Military History.  The Executive Summary of the Review 
reflects that the 65th was an all-Puerto Rican unit, and that 
a combination of factors led to the unit's eventual combat 
ineffectiveness in the fall of 1952.  As a result, 95 
soldiers assigned to the unit were convicted in trials by 
courts-martial of desertion, misbehavior before the enemy, 
and disobeying the orders of a superior officer.  Pursuant to 
a review of the 65th's combat performance and resulting 
trials, the Secretary of the Army determined that the 
language barrier contributed to the unit's problems and 
subsequently either granted clemency or pardons to all who 
were convicted.

The veteran's amended DD Form 214 reflects that his 270 days 
of lost time were deleted and that he was discharged under 
honorable conditions.

In February 2003, the veteran underwent VA examination by a 
board of two psychiatrists.  The two-psychiatrist board 
examination report reflects that the claim file was 
"meticulously" reviewed "page by page" both before and after 
the examination.  The veteran reported the events that led to 
his court-martial and confinement.  He reported that his 
being required to sleep in a small room while in confinement 
caused him stress and that he did not understand why he was 
jailed. The examiner noted that, despite being asked several 
times what else he could remember about being in prison, the 
veteran was unable to answer.  The veteran reported feeling 
nervous all the time and said he spent all of his time alone.  
He also reported nightmares about people following him and 
auditory and visual hallucinations.  The auditory 
hallucinations were people calling his name, and the visual 
hallucinations were of people walking through the room.

On mental status examination, the veteran was noted to be 
well groomed and cooperative.  He had much difficulty 
communicating in English, and the examiner used the veteran's 
wife as a translator.  The veteran had a constricted affect 
and an apparent organized thought process.  There were no 
apparent delusions, and insight and judgment were unlimited.  
At Axis I, the diagnosis was major depressive disorder, 
recurrent, severe with psychotic features, and dementia not 
otherwise specified.  The examiner observed that the veteran 
did not meet the criteria for PTSD, as he endorsed nightmares 
but stated they were of people following him, and that the 
veteran was unable to give any stressors from his stay in 
prison, except having to sleep in a small cell, though he was 
asked several times.  Further, the examiner noted that his 
review of the prior examinations revealed that they ranged on 
focusing anywhere from the veteran's combat experience of 
picking up dead bodies, that he did not state as a stressor 
to the examiner, to the veteran's experience in prison.  The 
examiner specifically referenced the veteran's testimony 
during his RO hearing about his isolation in prison and the 
fact that the guards had rifles, that the examiner said were 
"typical conditions in any prison and would not be 
considered extraordinary by any account".  The VA examiner 
observed that the veteran's prior examinations were 
consistent with a major depressive disorder, severe with 
psychotic features throughout the years and consistent with 
the current examination findings.

In a March 2003 signed statement, a VA staff psychiatrist 
said that she and three other psychiatrists diagnosed the 
veteran as exhibiting PTSD on the basis of the veteran's 
experiences in Korea and the symptoms they elicited.  This 
medical specialist suggested that the veteran's PTSD symptoms 
likely were not as prominent at the February 2003 examination 
due to his decreased cognitive functioning and increasing 
depression.  The VA physician requested a reappraisal of the 
current diagnosis based on the veteran's documented symptoms 
and past psychiatric symptoms.

In a June 2003 Addendum to the February 2003 examination 
report, the recent VA psychiatric examiners responded to the 
Board's request to render an opinion as to the etiology of 
the veteran's diagnosed acquired psychiatric disorder.  It 
was noted that the examiners opined that the veteran's 
dementia not otherwise specified was not related to the 
veteran's military service, and that it was not at least as 
likely as not that the veteran's major depressive disorder 
recurrent, severe, with psychotic features, was related to 
his military service.  

A June 2003 VA outpatient psychiatric note indicates the 
veteran talked about his military experience in Korea, when 
he was assigned to pick up the dead and was jailed unjustly 
for not wanting fight.  He said the situation was not 
accurately reported.

In a May 2004 written statement, the veteran's service 
representative's asserted that the June 2003 addendum to the 
February 2003 VA examination report required clarification 
because of the way in which the examiners couched their 
opinion.  The representative argued that, at a minimum, the 
evidence was in equipoise so that the veteran should prevail 
on the basis of receiving the benefit of the doubt.

In March 2006, the veteran submitted additional VA treatment 
records dated that month that reflect his outpatient 
psychiatric care for PTSD.  

III.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Service connection for a psychosis may be presumed 
when, given qualifying service, the disorder is present to a 
compensable degree within 1 year following that service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  Establishing service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998); 
Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 
10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 
307 (1997).  The diagnosis of PTSD must comply with the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition, of the American Psychiatric 
Association (DSM-IV).  See generally Cohen v. Brown, supra; 
38 C.F.R. § 4.125 (2005).

The evidence required to support the occurrence of an in- 
service stressor for PTSD varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) of 
this part and the claimed stressor is related to 
that prisoner-of- war experience, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in- service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2005) (effective March 7, 1997).  That 
amendment implemented the Cohen decision, that held that 38 
C.F.R. § 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment was March 7, 1997, the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault.  
See 67 Fed. Reg. 10,330 (March 7, 2002), codified at 38 
C.F.R. § 3.304(f) (2005).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.  See YR v. West, 11 Vet. App. 393, 397-399 (1998) 
(credible evidence is not limited to service department 
records and can be obtained from any source).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See e.g., 
Fischer v. West, 11 Vet. App. 121, 123 (1998).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  Here, we observe that the RO, in its discussion 
of PTSD in the May 1995 SSOC, referred to the obsolete, 
"clear diagnosis" version of the regulation.  As set forth 
below, the present case turns upon the veteran's diagnosis, 
which necessitated the Board's March 1997 and December 2000 
remands to afford the veteran a new VA examination, as well 
as its August 2003 remand, and to provide the RO with the 
opportunity to reconsider the matter under the new 
regulation.

Moreover, the 2002 amendment to section 3.304(f) also does 
not require further development of this case, because there 
is no unresolved factual issue as to the occurrence of a 
scenario that constitutes a claimed personal assault 
"stressor" in service.  

The record reveals that, during the course of his appeal, the 
veteran has described two alleged stressors that caused his 
PTSD: that he served in Korea during the Korean Conflict when 
he was exposed to hostile mortar and sniper file and had to 
carry wounded and dead soldiers from the field as a medical 
aid, and that he was unjustly convicted by court-martial for 
refusing to fight and desertion and confined for several 
months.

The Board notes that information available to the JSRRC was 
able to corroborate that in 1952 the veteran willfully 
disobeyed an order and was confined prior to trial, convicted 
and sentenced to a dishonorable discharge and one-year 
confinement.  It was further noted that the Secretary of the 
Army determined that the language barrier contributed to unit 
difficulties and clemency or pardons were subsequently 
granted to all those who were convicted.  The veteran's 
amended DD Form-214 indicates that his lost time was deleted 
and that he was discharged under honorable conditions.  The 
Board would concede, for the purposes of the present 
analysis, that the veteran's claimed stressor events of 
exposure to hostile fire and his wrongful conviction and 
confinement have been found credible.

There has been a medical diagnosis of PTSD, attributed to the 
alleged wrongful conviction and confinement, made by the VA 
examiners (in 1992 and 1998) and by Dr. G.  Accordingly, the 
Board finds that, while there is evidence of a combat-related 
stressor incident or incidents in service, and evidence of a 
current disability, the preponderance of the competent 
medical evidence against the claim that the current 
psychiatric disability is due to the conceded stressor events 
in service or otherwise related to the veteran's period of 
military service. 

Here the competent evidence reveals that two VA examiners (in 
1992 and 1998) diagnosed PTSD, as did the veteran's treating 
VA staff psychiatrist and Dr. G., his private psychiatrist.  
However, four VA psychiatric examiners (two boards of two 
examiners, in 1994 and 2003) opined that the veteran did not 
have PTSD related to military service.  

The most recent VA psychiatric examiners, who meticulously 
reviewed the veteran's medical records and examined him in 
February 2003, opined that his psychiatric disorder was a 
major depressive disorder with psychotic features and 
dementia, not otherwise specified.

In support of his claim, the veteran would point to the 
findings of the 1992 and 1998 VA examiners and Dr. G.'s 
report, who diagnosed PTSD.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The CAVC has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinions 
provided by the VA psychiatric examiners who examined the 
veteran in January 1994 and in February 2003.  These medical 
specialists had the opportunity to completely review the 
veteran's entire medical history and all the medical records.  
These examiners explained the veteran's initial symptoms, 
presented complete psychiatric examination reports, and found 
no evidence of PTSD and no evidence of a diagnosed 
psychiatric disorder due to service.

In reaching their diagnosis, the January 1994 VA examiners 
noted their review of the veteran's medical records, hearing 
testimony and the 1973 and 1992 VA examination reports.  It 
was noted that the veteran did not discuss any specific 
detail about his experience in Korea.  Anxiety disorder not 
otherwise specified with depression and histrionic features 
was diagnosed.

The February 2003 VA examiners described their longitudinal 
review of the veteran's service and medical records, and his 
hearing testimony. They explained that the veteran did not 
meet the criteria for PTSD as he endorsed having nightmares 
but said they were of people following him.  He was unable to 
provide the examiners with any stressors from his prison 
stay, other than being forced to sleep in a small cell, and 
despite the question being repeatedly asked.    

The Board is persuaded that the 1994 and 2003 VA medical 
opinions are most convincing in that the examiners expressly 
stated that they reviewed the medical evidence in the file.  
See e.g., Wray v. Brown, 7 Vet. App. 488 1995).  When a 
medical expert has fairly considered all the evidence, his 
opinion may be accepted as an adequate statement of the 
reasons and bases for a decision when the Board adopts such 
an opinion.  Id.  The Board does, in fact, adopt the 1994 and 
2003 medical opinions on which it bases its determination 
that service connection for PTSD or other acquired 
psychiatric disorder is not warranted in this case.

As to the opinion of the March 1992 VA examiner who diagnosed 
depression and PTSD in that order, the Board finds that this 
examiner did not clearly attribute the veteran's psychiatric 
disorder to military service.  The report also reflects that 
the veteran did not articulate his symptoms or experiences 
and the examiner relied on the veteran's wife.  Moreover, the 
examiner did not specifically relate the veteran's claimed 
stressors to the symptomatology reported by the veteran's 
wife. 
As well, the July 1998 VA examiner diagnosed PTSD but, again, 
without the examiner's specific correlation of the veteran's 
reported symptoms with his stressors.  In fact, neither 
examiner clearly attributed the veteran's psychiatric 
disorder to the verified stressful events in service.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998). 

Nor did the 1992 and 1998 VA examiners and Dr. G. provide 
clinical evidence to support their beliefs and their 
opinions, although doubtless sincerely rendered, are for that 
reason not accorded great weight by the Board.  See Bloom v. 
West, Black v. Brown, supra.

On the other hand, the 1994 and 2003 VA physicians stated 
that they had reviewed the medical evidence of record.  Both 
psychiatric boards reviewed the relevant medical and other 
evidence in the veteran's claims file and provided a 
rationale for their diagnoses.  These examiners explained how 
the evidence in the veteran's claim file pertained to the 
examination findings and diagnoses.

Thus, the opinions of the 1992 and 1998 VA examiners are 
accord less weight than those of the 1994 and 2003 VA 
physicians.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD or other psychiatric disorder.    

Nor the Board does not disregard the diagnosis made by Dr. 
G., the veteran's private provider's, who diagnosed PTSD, and 
correlated the veteran's reported symptoms with his 
stressors.  With due consideration of Dr. G's opinion, the 
Board is constrained to accord more weight to conclusions of 
the four VA examiners, in two separate psychiatric boards 
nine years apart (in 1994 and 2003) who reviewed the 
veteran's complete medical record and all agreed that the 
veteran does not manifest PTSD.  Thus, Dr. G.'s opinion is 
accorded less weight than that of the 1994 and 2003 VA 
examiners.  

The Board also notes the March 2003 VA staff psychiatrist's 
statement to the effect that the veteran's declining 
cognitive functioning masked his PTSD symptomatology.  The 
Board must infer that, whatever the decline in the veteran's 
cognitive functioning may be, it was not as pronounced at the 
time of the 1994 psychiatric board as it may have been in 
2003.  Nevertheless, the reappraisal that the VA physician 
requested was, in fact, performed by the February 2003 
psychiatric board in its June 2003 Addendum that reflected 
the examiners' opinion that the diagnosed dementia not 
otherwise specified was unrelated to the veteran's military 
service, and it was less likely than not that his diagnosed 
major depressive disorder recurrent/severe with psychotic 
features was related to active service.  As well, February 
2003 psychiatric examination report reflects that the 
examiners emphasized their meticulous reviews of the 
veteran's claim file and his past examinations before and 
after his examinations, and his oral and written statements 
in support of his claim.  They agreed that the veteran's 
consistently manifested symptomatology was that of a major 
depressive disorder, rather than PTSD, and that it was not 
related to the veteran's military service.  Moreover, to the 
extent that a psychosis was present, it was not shown within 
1 year following separation from service.

Furthermore, although the evidence shows that the veteran 
currently has dementia and a major depressive disorder, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that a 
psychiatric abnormality was not found on examination for 
separation from service and the first post service evidence 
of record of a psychiatric disorder is from 1971, more than 
15 years after the veteran's separation from service.  In 
short, no medical opinion or other medical evidence relating 
the veteran's currently diagnosed major depressive disorder 
and dementia to service or any incident of service has been 
presented.

We recognize the appellant's sincere belief that he has a 
diagnosed psychiatric disorder in some way to his military 
experience.  Nevertheless, in this case, the veteran has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between his currently diagnosed psychiatric disorder and his 
active military service.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Therefore, although we are sympathetic with the veteran's 
experiences in service, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (physician's 
opinion in cause-of-death case that list conditions submitted 
by appellant might related to exposure to Agent Orange found 
speculative when physician also indicated that "it is just 
as likely that they could have another cause), aff'd 217 F. 
3d 854 (Fed. Cir. 1999), cert. denied 528 U.S. 1193 (2000).  
The preponderance of the objective and probative medical 
evidence of record is against the veteran's claim for service 
connection for PTSD or other acquired psychiatric disorder.


ORDER

Service connection for post-traumatic stress disorder or 
other acquired psychiatric disorder is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


